  Case 3:21-cv-00842-B Document 25 Filed 05/21/21                Page 1 of 5 PageID 1138

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                      )
CHARITABLE DAF FUND, L.P., AND CLO                    )
HOLDCO LTD.                                           )
                                                      )
                              Plaintiff,              ) Case No. 3:21-CV-00842-B
                                                      )
vs.                                                   )
                                                      )
HIGHLAND CAPITAL MANAGEMENT, L.P.,                    )
HIGHLAND HCF ADVISOR, LTD., AND                       )
HIGHLAND CLO FUNDING, LTD.                            )
                                                      )
                                                      )
                              Defendants,

                                CERTIFICATE OF SERVICE

       I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the bankruptcy case of Highland
Capital Management, L.P., Case No. 19-34054-sgj11 (Bankr. N.D. Tex).

        On May 19, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

         Defendant Highland Capital Management, L.P.'s Motion for an Order to Enforce
          the Order of Reference [Docket No. 22]

         Defendant Highland Capital Management, L.P.'s Memorandum of Law in Support
          of Motion for an Order to Enforce the Order of Reference [Docket No. 23]

         Appendix in Support of Highland Capital Management, L.P.'s Motion for an Order
          to Enforce the Order of Reference [Docket No. 24]


Dated: May 21, 2021
                                                /s/ Vincent Trang
                                                Vincent Trang
                                                KCC
                                                222 N Pacific Coast Highway, Suite 300
                                                El Segundo, CA 90245
Case 3:21-cv-00842-B Document 25 Filed 05/21/21   Page 2 of 5 PageID 1139


                          EXHIBIT A
             Case 3:21-cv-00842-B Document 25 Filed 05/21/21                                 Page 3 of 5 PageID 1140
                                                                 Exhibit A
                                                          Civil Action Service List
                                                         Served via Electronic Mail

           Description                 CreditorName                 CreditorNoticeName                          Email
 Financial Advisor to Official
 Committee of Unsecured                                       Earnestiena Cheng, Daniel H       Earnestiena.Cheng@fticonsulting.com;
 Creditors                        FTI Consulting              O'Brien                           Daniel.H.O'Brien@fticonsulting.com
                                  Hayward & Associates        Melissa S. Hayward, Zachery Z.    MHayward@HaywardFirm.com;
 Counsel for the Debtor           PLLC                        Annable                           ZAnnable@HaywardFirm.com
                                                                                                jpomerantz@pszjlaw.com;
                                                              Jeffrey N. Pomerantz, Robert J.   rfeinstein@pszjlaw.com;
                                  Pachulski Stang Ziehl &     Feinstein, John A. Morris,        jmorris@pszjlaw.com;
 Counsel for the Debtor           Jones LLP                   Gregory V. Demo                   gdemo@pszjlaw.com
 Counsel to Charitable DAF Fund                               Mazin A Sabaiti, Jonathan         MAS@SbaitiLaw.com;
 LP and CLO Holdco Ltd          Sbaiti & Company PLLC         Bridges                           jeb@sbaitilaw.com
                                                                                                mclemente@sidley.com;
                                                              Matthew Clemente, Alyssa          alyssa.russell@sidley.com;
 Counsel for Official Committee                               Russell, Elliot A. Bromagen,      ebromagen@sidley.com;
 of Unsecured Creditors           Sidley Austin LLP           Dennis M. Twomey                  dtwomey@sidley.com
                                                                                                preid@sidley.com;
                                                              Penny P. Reid, Paige Holden       pmontgomery@sidley.com;
 Counsel for Official Committee                               Montgomery, Juliana Hoffman,      jhoffman@sidley.com;
 of Unsecured Creditors           Sidley Austin LLP           Chandler M. Rognes                crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                               Page 1 of 1
Case 3:21-cv-00842-B Document 25 Filed 05/21/21   Page 4 of 5 PageID 1141


                          EXHIBIT B
                             Case 3:21-cv-00842-B Document 25 Filed 05/21/21              Page 5 of 5 PageID 1142
                                                                    Exhibit B
                                                             Civil Action Service List
                                                            Served via First Class Mail
          Description                 CreditorName        CreditorNoticeName              Address1               Address2      City   State    Zip
Counsel to Charitable DAF Fund                         Mazin A Sabaiti, Jonathan                           2200 Ross Avenue
LP and CLO Holdco Ltd          Sbaiti & Company PLLC   Bridges                     J.P. Morgan Chase Tower Suite 4900W        Dallas TX       75201




Highland Capital Management, L.P.
Case No. 19-34054                                                   Page 1 of 1
